DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 03/30/2022.
No claims are new/amended. 
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, 13, and 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montgomery (US 2016/0051812 A1) [previously cited].
Re. claims 1-2 and 20, Montgomery teaches an electrical stimulation system/non-transitory computer-readable medium having stored thereon instructions for execution by a processor (abstract), comprising: 
at least one electrical stimulation lead (figure 6 – segmented lead), each of the at least one electrical stimulation lead comprising a plurality of stimulation electrodes (figures 13-14, leads with electrodes); and 
a processor coupled to the lead and configured to perform actions (paragraph 0011), comprising: 
directing delivery of an electrical pulse through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of a patient (paragraph 0011 – “The system includes…at least one processor in communication with the recording electrode and the at least one stimulator…cause the at least one processor to perform the operations of stimulating the peripheral nervous system of the patient”); and 
directing discrete measurement of an electrical characteristic of the tissue using at least one of the stimulation electrodes of the at least one electrical stimulation lead during, and after, delivery of the electrical pulse to the tissue of the patient (paragraph 0040 – “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”; LFPs can be measured during and after a stimulated state).

Re. claim 3, Montgomery further teaches wherein the at least one electrical pulse is a therapeutic stimulation pulse (paragraph 0051 – “The following DBS frequencies were used, high frequency stimulation found to be therapeutically effective during prior routine clinical care and 70, 20 and 0 pps”).

Re. claim 4, Montgomery further teaches wherein the at least one electrical pulse is not a therapeutic stimulation pulse (paragraph 0052 – “Attempting to use the same electrode configurations and stimulation parameters across all subjects risks sub-optimal stimulation for some subjects and thus, confound the investigation to determine therapeutic mechanisms”).

Re. claim 6, Montgomery further teaches wherein directing delivery comprises directing delivery of the at least one electrical pulse through two of the stimulation electrodes (paragraph 0074 – “As shown schematically in FIG. 7, these include a combined system including surface electrodes (5) for stimulation of superficial nerves…”).

Re. claim 10, Montgomery further teaches wherein directing discrete measurement comprises directing discrete measurement of the electrical characteristic of the tissue using two of the stimulation electrodes (paragraph 0040 - “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”; figure 9 – mini-electrodes used for stimulation).

Re. claim 13, Montgomery further teaches wherein the actions further comprise analyzing the discrete measurements to identify a temporal or spatial variation of the electrical characteristic (paragraphs 0009-0010 describe calculating distance r to record variations “from the point on the recording electrode where the evoked potential is largest to a source of the evoked potential”).

Re. claim 17, Montgomery further teaches wherein the at least one electrical pulse comprises at least two phases (figures 1-2) and directing discrete measurement comprises directing at least one measurement during each of the phases of the at least one electrical pulse ((paragraph 0040 - “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”).

Re. claim 18, Montgomery further teaches wherein directing discrete measurement comprises directing discrete measurement to start or end only after occurrence of a triggering event (paragraph 0040 - “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2016/0051812 A1) as applied to claims 1-4, 6, 10, 13, and 17-18 and 20  above, and further in view of Goetz (US 2010/0030286 A1) [all previously cited].
Re. claim 5, Montgomery teaches all of the elements of the claimed invention as stated above, but does not teach wherein the at least one electrical pulse has an intensity that is at a sub-perception level, but Goetz teaches an electrical stimulation system wherein the at least one electrical pulse has an intensity that is at a sub-perception level (paragraph 0073 – pulses may occur at sub-threshold voltages such that the patient cannot feel the pulses). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sub-perception level stimulation into the system of Montgomery in order to, for example, test for lead functionality (paragraph 0073).

Re. claim 7, Montgomery teaches all of the elements of the claimed invention as stated above, but does not teach wherein the at least one electrical pulse comprises at least one first electrical pulse and at least one second electrical pulse, wherein directing delivery comprises directing delivery of the at least one first electrical pulse through a first pair of the stimulation electrodes and directing delivery of the at least one second electrical pulse through a second pair of the stimulation electrodes, but Goetz discloses stimulation directed to plurality of electrode combinations (paragraph 0039 – stimulation circuitry delivers pulses through selected two or more electrode combinations 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goetz into the system of Montgomery in order to measure different electrical field potentials for different pulses.

Re. claim 8-9 and 11, Montgomery further teaches wherein directing discrete measurement comprises directing discrete measurement of the electrical characteristic of the tissue using a first pair of the stimulation electrodes to produce a set of first measurements and directing discrete measurement of the electrical characteristic of the tissue using a second pair of the stimulation electrodes to produce a set of second measurements; and wherein directing discrete measurement comprises producing the first measurements and second measurements during, and after, both the at least first electrical pulse and the at least one second electrical pulse (paragraph 0040 - “The field potential can be measured by electrodes, recording electrodes, or depth electrodes, and can be measured during a quiescent or stimulated state”).


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2016/0051812 A1) as applied to claims 1-4, 6, 10, 13, and 17-18 and 20  above, and further in view of Bradley (US 2003/0139781 A1) [all previously cited].
Re. claim 14-16, Montgomery teaches all of the elements of the claimed invention as stated above, but does not teach the extracting the spatial/temporal variation of the discrete measurements, deriving characterization of the tissue or patient, and altering the parameters based on the characterization. 
Bradley teaches an electrical stimulation system wherein the actions further comprise extracting a feature or recognizing a pattern in the discrete measurements or the temporal or spatial variation of the electrical characteristic, the actions further comprise deriving a characterization of the tissue or the patient using the extracted feature, the recognized pattern, or the temporal or spatial variation of the electrical characteristic, and the actions further comprise altering a set of stimulation parameters based on the characterization of the tissue or the patient, the extracted feature, the recognized pattern, or the temporal or spatial variation of the electrical characteristic (paragraphs 0063-0064,  figures 8-9 include measured potentials for monopolar and tripolar stimulation, displaying variability with different electrodes e1-8, characterizing electrode distance/orientation [paragraph 0063], where stimulation energy can be automatically adjusted using relative orientation of the electrodes/leads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation system of Montgomery to incorporate the feature extraction and characterization of tissue/patient as taught by Bradley in order to accommodate stimulation for appropriate changes in tissue/patient characterization.


Response to Arguments
Applicant’s arguments, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn. 
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. Under the broadest reasonable interpretation of the claim and prior art, Montgomery reasonably claims 1, 17-18 and 20 by disclosing delivery of an electrical pulse through stimulation electrodes in paragraph 0011 – “The system includes…at least one processor in communication with the recording electrode and the at least one stimulator…cause the at least one processor to perform the operations of stimulating the peripheral nervous system of the patient” and paragraph 0042 disclosing “Stimulation can be electrical stimulation through use of stimulatory electrodes”, while paragraph 0040 discloses field potentials measured during a quiescent or stimulated state, where paragraph 0041 discloses that the evoked potential measured can be the result of stimulation of a portion of a body whereby neurons are excited and changes in “electrical potential across a sensory pathway result” during a quiescent (before/after stimulation) and/or a stimulated state, as satisfied by the claim requiring field potential measurements during and after stimulation; Montgomery also discloses at least two phases used in figures 1 and 2 used to measure the local field potentials and in turn, evoked potentials as disclosed in paragraph 0040 and abstract. 
Claim 13 relies upon Montgomery as described above, not of Goetz as argued. 

Allowable Subject Matter
Claim 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to anticipate and/or render obvious to the determining a differential measurement by subtracting one of the first measurements from one of the second measurements, and directing discrete measurement comprises directing discrete measurement only during scheduled measurement periods with no measurement occurring during scheduled measurement-off periods.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moffitt (US 2011/0106215 A1) teaches an electrical stimulation system measuring electric field potentials at a plurality of spatial points. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792